                                                       Michael W. Flanigan
                                                       FLANIGAN & BATAILLE
                                                       1007 W. 3rd Ave., Ste. 206
                                                       Anchorage, Alaska, 99501
                                                       Telephone: (907)-279-9999
                                                       Facsimile: (907) 258-3804
                                                       E-Mail: mflanigan@farnorthlaw.com
                                                       Attorneys for the Plaintiff


                                                                              IN THE UNITED STATES DISTRIT COURT

                                                                                   FOR THE DISTRICT OF ALASKA

                                                       JARED TUIA,

                                                                               Plaintiff,                Case No. 3:19-cv-00326 HRH
                                                         vs.
                                                                                                         SECOND AMENDED
                                                       ANCHORAGE POLICE                                  COMPLAINT
                                                       DEPARTMENT and MUNICIPALITY
                                                       OF ANCHORAGE,                                     JURY DEMANDED

                                                                               Defendant.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                               Comes now the Plaintiff, Jared Tuia, by and through counsel, Flanigan & Bataille,
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      and for his Amended Complaint against the Defendants, states and alleges as follows:

                                                                                    GENERAL ALLEGATIONS

                                                                     1.     This is an action for relief, pursuant to AS 18.80.220(a)(1) and Title

                                                      VII of the Civil Rights Act of 1964, 42 USC §2000e-2 and the Common Law of Alaska..

                                                                     2.     This Court has subject jurisdiction pursuant to 28 USC 1331.

                                                                     3.     Jared Tuia, is a resident of Anchorage, Alaska.



                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 1 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 1 of 11
                                                                   4.        Jared Tuia is a person of color, ½ Samoan, and classified as a Pacific

                                                      Islander. As such he is part of a protected minority class.

                                                                   5.        Defendant, Municipality of Anchorage is a municipality chartered by

                                                      the State of Alaska.

                                                                   6.        Defendant, Anchorage, Police Department is an agency of the

                                                      Municipality of Anchorage.

                                                                   7.        The Anchorage Police Department is a predominantly white police

                                                      force, despite a significant amount of non-white individuals (33%) living in Anchorage,

                                                      Alaska,

                                                                   8.        Jared Tuia became a police officer on the Anchorage Police Force in

                                                      1999. He served as a police officer in the Anchorage Police Department for 20 years as of

                                                      November, 2019.

                                                                   9.        During his tenure with the Anchorage Police Department, Tuia has
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      advanced to the rank of Lieutenant and has been recognized as performing excellent service
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      in the various assignments he was given.

                                                                   10.       Those assignments included: coordinator/instructor at the police

                                                      academy; mentoring program for new officers; patrol officer supervisor, patrol officer

                                                      lieutenant; commander of domestic violence unit; commander of K9 unit; commander of

                                                      emergency operations; commander to community action policing; commander traffic unit,

                                                      commander inspections unit, commander property crimes unit; commander of detectives

                                                      vice unit and APD representative at the Kennedy v MOA trial.

                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 2 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 2 of 11
                                                                   11.     Jared Tuia has also excelled academically, having obtained a Masters

                                                      Degree in criminology and a diploma from the Police Staff and Command School at

                                                      Northwestern University.

                                                                   12.    However, despite an excellent service record, academic achievements,

                                                      many years of seniority and years in grade as a lieutenant on the Anchorage Police Force,

                                                      Jared Tuia was denied a promotion to Captain in four occasions separate occasions in 2015,

                                                      2017, 2018 and 2020.

                                                                   13.     Instead Lieutenants with lesser time in grade and lesser qualifications

                                                      were promoted instead.

                                                                   14.     When Tuia asked for a debriefing about why he was not promoted in

                                                      2015, he was told he could accomplish great things, “somewhere other than the APD.”

                                                                   15.     When Tuia asked for a debriefing about why he was not promoted in

                                                      2017, no debriefing was provided. Instead he was transferred to the “property crimes
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      division, which was struggling with a sharp increase in these types of crimes. Nevertheless,
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      under Tuia’s direction, the unit made excellent progress in finding and breaking up car

                                                      theft rings, which caused a reduction in the amount of property crimes.

                                                                   16.     After Tuia started inquiring why he had not been promoted he started

                                                      experiencing frequent transfers. Between 2015 and 2018 he was transferred more than any

                                                      other Lieutenant at the Anchorage Police Department.




                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 3 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 3 of 11
                                                                     17.    In April, 2018, other Lieutenants were promoted instead of Jared Tuia,

                                                      despite the fact that his time in grade, experience and qualifications were far superior to

                                                      the Lieutenants that were promoted at that time.

                                                                     18.    When Tuia ask for a debriefing to explain why he was not promoted

                                                      for the third time, none was provided.

                                                                     19. In March 2020, another Lieutenant, with far less time in grade and other

                                                      qualifications was promoted instead of Tuia, who had also applied for the promotion.

                                                                     20.    The promotions to Captain were not based on performance

                                                      evaluations because the Anchorage Police Department does not have performance

                                                      evaluations.

                                                                     21. Instead the evaluation process for promotion to Captain is limited to an

                                                      interview process, which consists of a number of questions and is entirely subjective in

                                                      nature, lending itself to discriminatory bias.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                                     22. The U.S. Office of Equal Employment Opportunity has previously
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      criticized the promotion practices of the Anchorage Police Department as facilitating

                                                      discriminatory promotion practices.

                                                                     23.    Recently retired Lieutenant John McKinnon asked Deputy Chief Ken

                                                      McCoy why the particular Lieutenants in the 2018 promotion to Captain process were

                                                      selected and was told the Chief of Police knew who he was going to promote before

                                                      applications were even solicited.



                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 4 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 4 of 11
                                                                    24.    This manner of promotion to Captain is contrary to the Municipality

                                                      of Anchorage’s September 1, 2015 EEO/AA Policy statement, which states in part:

                                                             In order to achieve its EEO goals, MOA will utilize AA policies to
                                                             aggressively recruit and employ qualified minorities, women, veterans,
                                                             persons with disabilities and other disadvantaged groups that are underutilized
                                                             in the MOA workforce. MOA will also ensure that its overall employment
                                                             practices and procedures are nondiscriminatory and do not adversely exclude
                                                             any qualified individual from a municipal position, training of development
                                                             opportunity based on factors other than the individuals merit, ability and other
                                                             factors related to job performance.

                                                                    25. All MOA employees are obligated to comply with the MOA’s

                                                      Policy/Procedure 40-16 and the EEO/AA Program to ensure that MOA employees and

                                                      customers are treated in a nondiscriminatory manner. All MOA management and

                                                      supervisory personnel have a responsibility to help ensure that MOA/AA policy and

                                                      program is effectively implemented and that EEO matters within their respective area(s)

                                                      of responsibility are promptly and appropriately addressed.…

                                                                    26.    Based on the circumstances of the promotions to Captain in 2015,
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                      2017, 2018 and 2020, and the information obtained by Lieutenant John McKinnon, the
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Anchorage Police Department is engaging in employment practices which are either

                                                      intended or have the disparate effect of violating the Municipalities 9/1/15 anti-

                                                      discrimination policy, as well as State and Federal Laws against employment

                                                      discrimination.

                                                                    27.    The APD’s violation of the MOA 9/1/15 policy, and as well as State

                                                      and Federal Laws against employment discrimination has the disparate effect of

                                                       discriminating against Anchorage police officers on the basis of color, race and ethnicity.
                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 5 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 5 of 11
                                                                   28.    The complained of actions of the defendants in this case, caused the

                                                      Plaintiff to suffer stress, emotional distress and resulting in health problems and which

                                                      caused the Plaintiff to be forced to resign from the Anchorage Police Department effective

                                                      June 29, 2020.

                                                                   29. Based on the circumstances, Plaintiff was constructively discharged.

                                                                   30. The actions of the Defendants have caused the Plaintiff to suffer past and

                                                      future economic damages and emotional distress, in an amount to be proven at trial, but in

                                                      any case to exceed the jurisdictional requirements of this Court.

                                                                   29.    The Municipality of Anchorage, is vicariously liable for the actions of

                                                      the members of the Anchorage Police Department, who are involved in the promotion to

                                                      Captain process in the department and the disparate effect of the promotion process to

                                                      Captain being utilized by the Anchorage Police Department.

                                                                   30.    The Plaintiff timely filed a complaint with the U.S. Equal Opportunity
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      Commission (EEOC) in Seattle, Washington, with jurisdiction over Alaska EEOC
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      complaints, regarding the actions of the defendants complained of in this case on

                                                      September 24, 2018.

                                                                   31.    After the defendants refused to mediate the dispute, the Plaintiff

                                                      obtained a “right to sue letter” from the EEOC dated August 2nd, 2019.

                                                                   32.    This suit was filed less than 90 days following receipt of that letter,

                                                      satisfying the procedural requirements to file this suit pursuant to 42 USC 2000e-2.



                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 6 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 6 of 11
                                                                   33.     Therefore the Plaintiff has exhausted his administrative remedy set

                                                      forth in 42 USC 2000e-2 and is entitled to bring this action.

                                                                   34. Plaintiff’s AS 08.80.220(a)(1) claims are also timely.

                                                                                   FIRST CAUSE OF ACTION
                                                                               (DISCRIMINATION-42 USC 2000e-2

                                                                   35.     Plaintiff realleges all previous allegations

                                                                   36.     The Defendants had a legal duty to not engage in discrimination in the

                                                      process of promoting Lieutenants to Captains, pursuant to 42 USC 2000e-2.

                                                                   37.     Defendants, by and through the actions of the officials involved in the

                                                      promotions of Anchorage Police Officers from Lieutenant to Captain engaged in practices

                                                      that either intentionally or had the disparate effect of discriminating against qualified

                                                      applicants on the basis of color, ethnicity, or race.

                                                                   38.     The complained of practices of the Defendants were a substantial

                                                      cause of harm to the Plaintiff, including loss of income, future retirement benefits,
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                      emotional stress and related physical harm, and constructive discharge.
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                                                   SECOND CAUSE OF ACTION
                                                                                       (RETALIATION)

                                                                   39.     Plaintiff realleges all previous allegations.

                                                                   40.     Defendants has a legal duty to not retaliate against Anchorage Police

                                                      Officers who complained that the promotion practices of the Anchorage Police officers

                                                      were discriminatory, pursuant to 42 USC 2000e-2 and AS 18.80.220(a)(1).



                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 7 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 7 of 11
                                                                   41.     Defendants, by and through the actions of the officials of Anchorage

                                                      Police Department, engaged in retaliatory actions against the Plaintiff, due his complaints

                                                      about the promotion from Lieutenant to Captain process, which were a substantial cause

                                                      of harm to the Plaintiff, including loss of income, future retirement benefits, emotional

                                                      stress and related physical harm and the Plaintiff’s constructive discharge.

                                                                                    THIRD CAUSE OF ACTION
                                                                                       (DISCRIMINATION)

                                                                   42.     Plaintiff realleges all previous allegations

                                                                   43.     The Defendants had a legal duty to not engage in discrimination in the

                                                      process of promoting Lieutenants to Captains, pursuant to AS 18.80.220(a)(1)

                                                                   44.     Defendants, by and through the actions of the officials involved in the

                                                      promotions of Anchorage Police Officers from Lieutenant to Captain engaged in practices

                                                      that either intentionally or had the disparate effect of discriminating against qualified

                                                      applicants on the basis of color, ethnicity, or race.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                                   45.     The complained of practices of the Defendants were a substantial
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      cause of harm to the Plaintiff, including loss of income, future retirement benefits,

                                                      emotional stress and related physical harm and Plaintiff’s constructive discharge.

                                                                        FOURTH CAUSE OF ACTION
                                                      (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING)

                                                                   46.     Plaintiff realleges all previous allegations.

                                                                   47.     Defendants owe a duty of good faith and fair dealing to the Plaintiff.



                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 8 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 8 of 11
                                                                   48.      The Defendants breached that duty in regard to the promotion to

                                                      Captain process and the actions taken against Plaintiff after he complained he was not

                                                      being treated fairly in that process.

                                                                   49.      The breach of the duty of good faith and fair dealing by the Defendants

                                                      was a substantial cause of harm to the Plaintiff, including loss of income, future retirement

                                                      benefits, stress, emotional distress and related physical harm and his constructive

                                                      discharge.

                                                                                  CONSTRUCTIVE DISCHARGE

                                                                   50. Plaintiff realleges all previous allegations.

                                                                   51. Defendants’ discrimination, retaliation and breach of the covenant of good

                                                      faith and fair dealing, caused serious physical stress and emotional distress that caused

                                                      physical harm to the Plaintiff, leading to his resignation effective June 29, 2020.

                                                                   52. The circumstances described amount to a constructive discharge of the
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                      Plaintiff, for which the Defendants are legally liable for.
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                                   53. The constructive discharge of the Plaintiff, caused by the Defendants’

                                                      conduct proximately caused the Plaintiff loss of income, future retirement benefits, and

                                                      emotional distress.

                                                            Wherefore, Plaintiff prays for a judgment against the Defendants, jointly and

                                                      severally, in an amount to be proven at trial, but in any case to exceed the jurisdictional

                                                      requirements of this Court, plus costs, interest and attorneys fees and other equitable relief

                                                      as the court deems just.

                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 9 OF 11
                                                        Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 9 of 11
                                                                   DATED AT THIS 8th DAY OF SEPTEMBER, 2020

                                                                                               FLANIGAN & BATAILLE
                                                                                               Attorneys for Plaintiff

                                                                                        By: /s/ Michael W. Flanigan, ABA#7710114
                                                                                               FLANIGAN & BATAILLE
                                                                                               1007 W. 3rd Ave., Ste. 206
                                                                                               Anchorage, Alaska, 99501
                                                                                               Telephone: (907)-279-9999
                                                                                               Facsimile: (907) 258-3804
                                                                                               E-Mail: mflanigan@farnorthlaw.com

                                                                                          JURY DEMAND

                                                            Comes Now Plaintiff, by and through counsel, Flanigan & Bataille and pursuant to

                                                      FRCP 38 and demands a trial by jury on all issues in this case.

                                                                        DATED AT THIS 8TH DAY OF SEPTEMBER, 2020

                                                                                                     FLANIGAN & BATAILLE
                                                                                                     Attorneys for Plaintiff


                                                                                               By: /s/ Michael W. Flanigan, ABA#7710114
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                                                                   1007 W. 3rd Ave., Ste. 206
                        Anchorage, Alaska 99501




                                                                                                   Anchorage, Alaska, 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                                                                   Telephone: (907)-279-9999
                                                                                                   Facsimile: (907) 258-3804
                                                                                                   E-Mail: mflanigan@farnorthlaw.com




                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 10 OF 11
                                                       Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 10 of 11
                                                      CERTIFICATE OF SERVICE
                                                      I hereby certify that the foregoing
                                                      Pleading was served on the following
                                                      counsel, by way of the Court’s ECF system,
                                                      on the 8TH day of September, 2020.

                                                      Ruth Bottstein
                                                      Meagan Carmichael
                                                      Asst. Municipal Attorneys
                                                      uslit@muni.org

                                                      ______/s/Michael Flanigan________________
                                                        FLANIGAN & BATAILLE
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Second Amended Complaint
                                                      Tuia v. MOA; et. al.; Case No. 3:19-cv-00326 HRH - PAGE 11 OF 11
                                                       Case 3:19-cv-00326-HRH Document 26 Filed 10/08/20 Page 11 of 11
